DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8, 11-18 have been amended.  Claims 1-20 are pending.

35 USC § 101 Remarks
The independent claim 11 recite “communications circuitry … and control circuitry”, which are interpreted in view of the specification [0047], [0050] to be tangible computer elements.  Thus, claims 11-20 were determined to be statutory under 101 in view of the specification. 
However, the applicant, on the record, disagreed with the Claim Interpretation in the prior Office action (see Remarks filed 06/30/2022), which necessitates interpretation of the circuitry in view of the broadest reasonable interpretation. 
Definition of circuitry - 
1: the detailed plan or arrangement of an electric circuit;
2: the components of an electric circuit;
3: the network of interconnected neurons in the nervous system and especially the brain
(see Merriam-Webster or any other dictionary).
	In view of the definition (1) circuitry can be a logical detailed plan or arrangement and thus, not tangible or (3) a components of the human mind, and thus, not statutory.
Thus, the applicant is required to specify a precise definition of what actually constitutes being a circuitry directly in the claim in order to avoid a rejection of claims 11-20 under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grieves et al. (US 2015/0100537) in view of Tesch et al. (US 2014/0161356) and in further view of ALEY et al. (US 2016/0292148).

Regarding claim 1, Grieves teaches a method for processing a query having one or more emojis, the method comprising: 
receiving a query comprising a text portion and an emoji portion ([0028] see “search control … to facilitate user input of character entries ( e.g., letters, numbers, and/or other alphanumeric characters, as well as emoji”; [0032] “user activates a text input control such as a search control”); 
searching a database to identify items an item
retrieving, for each of the items 
generating, for each of the items data from multiple dictionaries may be combined in various ways to rank possible candidates (words and emoji) one to another and select at least some of the candidates as being the most likely predictions”, [0065] “Ranking scores may reflect a combination of probabilities and/or other suitable scoring data”, [0085]-[0087]); and 
generating for display representations of the items 

Grieves does not explicitly teach, however Tesch discloses searching a database to identify videos associated with the query based on the text portion and the emoji portion ([0129], [0148]), wherein the searching based on the emoji portion is based at least in part on matching emojis associated with a video ([0075]) based on reactions to the video by a plurality of users ([0143] “receive various inputs and analyze the inputs for textual content, voice content and/or indicators of various emotions or actions being expressed with regard to media”, [0149] “search video/audio portions, for … awards of recognition”, [0152] “classification criteria, such as for popular videos”). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Grieves to identify videos associated with the query based on the text portion and the emoji portion as disclosed by Tesch.  Doing so would provide a more expressive content that embodies video and audio content dynamically generated according to a user's taste and personality (Tesch [0049]).

Grieves teaches ranking candidate items, which reflects probabilities for “possible candidates that most closely match user input”.  Such probability scoring is construed to be “match score”.  However, to further obviate such reasoning, ALEY teaches match score in [0130]-[0131], [0082]-[0084], [0086], [0105].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Grieves to include match score as disclosed by ALEY.  Doing so provides a significant performance improvement (ALEY [0095]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Grieves as modified teaches the method and the system, wherein the textual match score is a first textual match score, the method further comprising: 
translating the emoji portion into text (Grieves [0021] “mapping table that maps a plurality of emoji to corresponding words and phrases”, [0029], [0060], ALEY [0042]); 
retrieving, for each of the videos, a second textual match score based on the translated emoji portion (ALEY [0130]-[0131], [0082]-[0084], [0086], [0105], Tesch [0079], [0092], [0126]); and 
generating, for each of the videos, a second respective aggregate score based on the respective aggregate score and second textual match score (Grieves [0031], [0065], [0085]-[0087], [0091]-[0092], [0095], ALEY [0088]-[0089], [0091], [0109], [0113], Tesch [0148]).

Regarding claims 3 and 13, Grieves as modified teaches the method and the system, wherein, for each video, the respective aggregate score and second textual match score contributes differently to the second respective aggregate score (Grieves [0031], [0065], [0085]-[0087], ALEY [0088]-[0089], [0091], [0109], [0113], [0121]).

Regarding claims 4 and 14, Grieves as modified teaches the method and the system, wherein the emoji portion comprises a first emoji and a second emoji, and wherein generating for display the representations of the videos ordered according to the respective aggregate scores comprises: 
generating for display a first representation of a video based on the first emoji having more weight than the second emoji (Grieves [0084]-[0085], ALEY [0080-[0084], Tesch [0148]); and 
generating for display a second representation of a video based on the second emoji having more weight than the first emoji (Grieves [0091]-[0092], [0095], ALEY [0086]-[0088], [0095], Tesch [0148]).

Regarding claims 5 and 15, Grieves as modified teaches the method and the system, wherein the representations of the video comprise icons of the emojis ordered based on respective weight of the respective emoji in the respective aggregate score (Grieves [0091]-[0092], [0095], ALEY [0086]-[0088]).

Regarding claims 6 and 16, Grieves as modified teaches the method and the system, wherein the videos comprise portions, and wherein searching the database to identify videos associated with the query comprises searching the database to identify portions of videos associated with the query based on the text portion and the emoji portion (Grieves [0029]-[0030], ALEY [0061], [0080], Tesch [0148], [0155]).

Regarding claims 7 and 17, Grieves as modified teaches the method and the system, wherein the portions of the videos are associated with genres (Grieves [0073]-[0075], Tesch [0178], [0196]).

Regarding claims 8 and 18, Grieves as modified teaches the method and the system, wherein the matching emojis associated with the video is based on at least one of a quantity and a frequency of an emoji associated with the content item (Grieves [0043], [0062], [0087], [0092], ALEY [0049]-[0050], Tesch [0152]).

Regarding claims 9 and 19, Grieves as modified teaches the method and the system, wherein the representations are displayed on a remote device (Grieves [0112], [0117], ALEY [0117]).

Regarding claims 10 and 20, Grieves as modified teaches the method and the system, wherein the emoji match score and the textual match score is based on a profile associated with the query (Grieves [0042]-[0043], [0045], [0047]).

Claims 1-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over in ALEY et al (US 2016/0292148) view of Dimson et al. (US 2017 /0154055).

Regarding claims 1 and 11, ALEY teaches a method and a system for processing a query having one or more emojis, the method comprising: 
receiving a query comprising a text portion and an emoji portion ([0129]); 
searching a database to identify items an item
retrieving, for each of the items 
generating, for each of the items 
generating for display representations of the items 

ALEY does not explicitly teach, however Dimson discloses identify videos associated with the query based on the text portion and the emoji portion ([0313] “content may be associated with the online social network … may include … video”, [0300], [0308]), wherein the searching based on the emoji portion is based at least in part on matching emojis associated with a video based on reactions to the video by a plurality of users ([0127]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of ALEY to include videos based on reactions to the video by a plurality of users as disclosed by Dimson.  Doing so would help utilize standardized image characters in new contexts (Dimson [0013]).

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	July 11, 2022